DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 21 July 2021 and 07 April 2022 are made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norrell US 2017/0214115.
As to claim 1, Norrell teaches a module for a base station monopole (figure 10, paragraph 0033, radio (or power) pole 100 housing cellular radio equipment) comprising:
a wall defining an interior space, the wall comprising an opening configured to receive electronic equipment (figures 1-4, paragraph 0033, radio pole 100 comprises pipe 102 that defines a longitudinal interior cavity 104 for housing cellular wireless equipment), and 
a reinforcement member secured to the wall, wherein the reinforcement member extends vertically (paragraph 0033-0036, figures 1-4 and 7, ribs 118, a structural spine 116 extending along a back of the pipe 102 to provide structural support for the pipe 102 and two or more mounting channels 108 extending longitudinally proximate to an interior surface 110 of the interior cavity 104 of the pipe 102).

As to claim 2 with respect to claim 1, Norrell teaches the reinforcement member comprises at least one of a tubular structure, a C-shaped channel, a square channel, a rectangular channel, an I-beam, an H-beam or combinations thereof (figure 4, paragraphs 0035-0036, structural spine 116 extends along a back of the pipe 102 and used to provide structural support for the pipe 102 which is connected to the C shaped structural mounting channels 108 that extend down each side of the radio pole 100 and/ or ribs 118 by welding and/or bolt or screw fasteners).

As to claim 3 with respect to claim 1, Norrell teaches the module has a longitudinal axis and the reinforcement member extends parallel to the longitudinal axis (figure 4, paragraphs 0035-0036, structural spine 116 extends along a longitudinal axis at the back of the pipe 102).

As to claim 4 with respect to claim 3, Norrell teaches the module further comprising a second opening configured to receive electronic equipment, the wall comprising at least one upper vent opening positioned on the wall opposite the opening and at least one lower vent opening positioned on the wail opposite the second opening, wherein the reinforcement member extends beyond the at least one upper vent opening and the at least one lower vent opening along the longitudinal axis (figures 2-4 and 9-10, paragraphs 0036 and 0037, two vents 136 mounted to upper and lower front doors 124 with additional vents 136 opposite the upper and lower doors 124 on the back side of pipe 102; the reinforcement member or structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136).

As to claim 5 with respect to claim 4, Norrell teaches wherein the at least one upper vent opening comprises two upper vent openings and the at least one lower vent opening comprises two lower vent openings, the reinforcement member being positioned between the two upper vent openings and between the two lower vent openings (figures 2-4 and 9-10, paragraphs 0036 and 0037, two vents 136 mounted to upper and lower front doors 124 with additional vents 136 opposite the upper and lower doors 124 on the back side of pipe 102; the reinforcement member or structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136).

As to claim 6 with respect to claim 4, Norrell teaches wherein the reinforcement member is not attached to the wall in areas that are laterally aligned with the at least one upper vent opening and the at least one lower vent opening (figures 2-4 and 9-10, paragraphs 0036 and 0037, the reinforcement member or structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136; the structural spine 116, mounting channels 108 and/ or ribs 118 are connected together by welding and/ or using fasteners suggesting the structural spine is not fastened to the back vents 136).

As to claim 7 with respect to claim 1, Norrell teaches the reinforcement member is positioned opposite to the opening (figures 2-4 and 9-10, paragraphs 0036 and 0037, the reinforcement member or structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136, the back vents opposite the front side vents 136 positioned on doors 124, the upper and lower “opening”).

As to claim 8 with respect to claim 1, Norrell teaches the reinforcement member is attached to the wall by a weld, a braze, fasteners, rivets or combinations thereof (paragraph 0035, the structural spine 116 extends along a back of the pipe, used to provide structural support and hold the pipe 102 in position for example during a welding operation; the structural spine 116, mounting channels 108 and/ or ribs 118 are connected together by welding and/ or using fasteners).


Allowable Subject Matter
Claims 9-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  As to independent claims 9 and 20, the prior art teaches a module for a base station monopole comprising a pipe defining a longitudinal interior cavity for housing cellular radio equipment, vents are positioned on upper and lower doors on the front of the pipe and additional vents are positioned opposite the doors on the back of the pipe and a structural spine or “reinforcement member” extending longitudinally through the interior cavity and attached to the back wall of the pipe opposite the front doors or “opening” and adjacent the vents on the back side of the pipe, see Norrell US 2017/0214115. The prior art made of record do not specifically teach the module for the base station monopole comprising a baffle support adjacent the wall, the baffle having an intake opening and an exhaust opening in communication with the vent opening, wherein the intake opening is laterally offset from the exhaust opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644